Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.431 Filed 02/17/21 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

          VENIAS JORDAN, JR.,

                Plaintiff,
                                                  Case No. 20-cv-12126
                   v.
                                               U.S. DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
     VERYNDA STROUGHTER, ET AL.,

            Defendants.
   ______________                   /

OPINION AND ORDER GRANTING IN PART AND DENYING WITHOUT
  PREJUDICE IN PART DEFENDANT WHITE’S MOTION TO DISMISS
 [#15], GRANTING THE DPSCD DEFENDANTS’ MOTION TO DISMISS
[#16], FINDING DEFENDANT WHITE’S MOTION FOR A PROTECTIVE
    ORDER MOOT [#9], AND FINDING PLAINTIFF’S EMERGENCY
MOTION FOR EXTENSION OF TIME TO FILE A RESPONSE MOOT [#23]

                                I. INTRODUCTION
      On August 7, 2020, Plaintiff Venias Jordan, Jr. (“Plaintiff”) initiated this

action against Defendant Mark White (“White”) and Defendants Verynda

Stroughter, Nikolai Vitti, Iranetta Wright, and the Detroit Public Schools

Community District (“DPSCD”) (collectively, “the DPSCD Defendants”). See ECF

No. 1. Plaintiff filed an Amended Complaint on September 23, 2020 that alleges

five counts against Defendants, including retaliation in violation of the First

Amendment and tortious interference in violation of state law. See ECF No. 12.




                                        1
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.432 Filed 02/17/21 Page 2 of 21




      Presently before the Court is Defendant White’s Motion to Dismiss, filed on

October 7, 2020.1 ECF No. 15. The matter is fully briefed. ECF Nos. 18, 21. Also

before the Court is the DPSCD Defendants’ Motion to Dismiss, filed on October 14,

2020. ECF No. 16. Plaintiff filed a Response on November 4, 2020. ECF No. 20.

No Reply was filed. Additionally, the Court notes that the DPSCD Defendants

initially filed a dismissal motion on September 2, 2020. In response, however,

Plaintiff timely filed his Amended Complaint within twenty-one days in accordance

with Federal Rule of Civil Procedure 15.        See Fed. R. Civ. P. 15(a)(1)(B).

Defendant’s first dismissal motion is thus MOOT.

      A hearing on these matters was held on January 21, 2021. For the reasons that

follow, the Court will GRANT IN PART AND DENY WITHOUT PREJUDICE IN

PART Defendant White’s Motion to Dismiss [#15] and GRANT the DPSCD

Defendants’ Motion to Dismiss [#16]. Because this Order will dismiss the case in

its entirety, the Court finds that Defendant White’s Motion for a Protective Order

[#9] and Plaintiff’s Emergency Motion for Extension of Time to File a Response

[#23] are MOOT.




1
 It is unclear why Defendant White labeled his Motion as a Second Motion to
Dismiss, since he had not previously filed a dismissal motion in this case. The Court
will thus construe his Motion as a traditional dismissal motion, which is properly
before the Court.
                                         2
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.433 Filed 02/17/21 Page 3 of 21




                                 II. BACKGROUND
      In 2013, Plaintiff Venias Jordan, Jr. began serving as the head coach of the

Detroit Renaissance High School (“Renaissance”) boys’ basketball team. ECF No.

12, PageID.170. Plaintiff is a member of the Detroit Federation of Teachers. Id. at

PageID.190. The hiring process for coaching positions is governed by the Detroit

Federation of Teachers’ Collective Bargaining Agreement. See ECF No. 16-4,

PageID.345. Specifically, “[a]ll coaches, assistant coaches, and other coaching

personnel must be approved annually by the high school principal,” signifying that

Renaissance’s principal has total discretion to fill coaching positions on a yearly

contractual basis. Id. at PageID.345.

      Anita Williams, who is not a party in this matter, was the principal at

Renaissance when Plaintiff started his position in 2013. Id. Plaintiff claims he had

a binding oral contract with Principal Williams that named him as coach of the

basketball team, and that each year since 2013, Williams orally renewed this

contract. Id. at PageID.171. According to Plaintiff, this occurred most recently in

June 2018 for the 2018-2019 school year. Id. at PageID.171-172.

      This Court summarized the events that followed in its October 23, 2018 Order

in a companion case involving the same parties and underlying dispute:

            In July 2018, Anita Williams resigned from her position as Principal,
      and Roy Harris filled the role as interim Principal. In August 2018, Plaintiff
      claims that interim Principal Harris verbally reaffirmed that Plaintiff would
      remain the head coach for the upcoming 2018-2019 season.

                                         3
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.434 Filed 02/17/21 Page 4 of 21




              On September 4, 2018, Defendant Verynda Stroughter took over as
      Principal at Detroit Renaissance High School. After being hired, Defendant
      Stroughter decided to relieve Plaintiff of his duties as head boys’ basketball
      coach. This took place on September 11, 2018. Defendant Stroughter
      maintains that she made this decision, in part, because she had learned of some
      inappropriate behavior by Plaintiff. Plaintiff contends he was released from
      his position so Defendant Stroughter could hire her alleged romantic partner
      and former Detroit Renaissance High School basketball coach, Mark White.
      In any case, Defendant Stroughter conducted interviews for the open position
      and allowed Plaintiff to reapply.
              Plaintiff scheduled an interview with Defendant Stroughter for
      September 24, 2018. However, in the days leading up to the interview,
      Plaintiff asserts that Mark White contacted him to let him know that
      Defendant Stroughter had already offered White the job. Upon learning this,
      Plaintiff retained an attorney. When Plaintiff arrived for his interview with
      Defendant Stroughter, Plaintiff brought an email from his attorney threatening
      litigation. Plaintiff claims that during the interview, Defendant Stroughter
      seemed disinterested in rehiring Plaintiff as head coach. Hence, following the
      interview, Plaintiff contacted his attorney and members of the media to
      publicly criticize Defendant Stroughter. On September 25, 2018, Detroit
      News released an article detailing Plaintiff's comments.
              Notably, Mark White was never hired as head coach at Detroit
      Renaissance High School. He withdrew from consideration after allegations
      surfaced about him having sexual relationships with female high school
      students. Instead, John White was selected to serve as interim head coach on
      October 1, 2018.

Jordan v. Stroughter, No. 18-CV-13024, 2018 WL 5262681, at *1–2 (E.D. Mich.

Oct. 23, 2018) (Drain, J.) (docket citations omitted).

      Plaintiff voluntarily dismissed his prior case before this Court in November

2018 and pursued his claims in state court against all Defendants except Defendant

White. On August 14, 2019, the parties executed a Settlement Agreement and

Release of Claims (“Settlement Agreement”) and dismissed both the pending

lawsuits and demand for arbitration. ECF No. 16-5, PageID.348. Plaintiff received

                                          4
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.435 Filed 02/17/21 Page 5 of 21




a confidential sum per the terms of the Settlement Agreement. Id. at PageID.347.

Additionally, the Settlement Agreement permitted Plaintiff to apply for a coaching

assignment with the DPSCD Defendants. Id. at PageID.347. In accordance with

this provision, Plaintiff formally applied for the boys’ basketball coaching position

for the 2019-2020 season. ECF No. 12, PageID.185. Shortly thereafter, Defendants

advised Plaintiff that he would not be considered for the position. Id. at PageID.186.

                                III. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

assessment as to whether the plaintiff has stated a claim upon which relief may be

granted. See Fed. R. Civ. P. 12(b)(6). To withstand a motion to dismiss pursuant to

Rule 12(b)(6), a complaint must comply with the pleading requirements of Federal

Rule of Civil Procedure 8(a)(2). See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

Rule 8(a)(2) requires “a short and plain statement of the claim showing that the

pleader is entitled to relief, in order to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quotation marks omitted) (quoting Fed. R. Civ. P. 8(a)(2)); Conley

v. Gibson, 355 U.S. 41, 47 (1957)). To meet this standard, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678–80 (applying

the plausibility standard articulated in Twombly).


                                            5
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.436 Filed 02/17/21 Page 6 of 21




      When considering a Rule 12(b)(6) motion to dismiss, the Court must construe

the complaint in a light most favorable to the plaintiff and accept all of his factual

allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). While

courts are required to accept the factual allegations in a complaint as true, Twombly,

550 U.S. at 556, the presumption of truth does not apply to a claimant’s legal

conclusions, see Iqbal, 556 U.S. at 678. Therefore, to survive a motion to dismiss,

the plaintiff’s pleading for relief must provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Ass'n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555) (internal citations and quotations omitted).

                                  III. DISCUSSION

      Plaintiff brings five claims in his Amended Complaint: First Amendment

retaliation by the DPSCD Defendants (Count I); conspiracy to First Amendment

retaliation by Defendant White (Count II); deprivation of procedural due process in

violation of the Fourteenth Amendment by the DPSCD Defendants (Count III);

tortious interference with a business expectancy by Defendant White (Count IV);

and tortious interference with an existing contractual relationship by Defendant

White (Count V). The Court will address each in turn.




                                          6
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.437 Filed 02/17/21 Page 7 of 21




      A. Retaliation (Count I)
      Plaintiff’s first claim alleges that the DPSCD Defendants deliberately failed

to consider him for the 2019-2020 coaching position as retaliation for his

engagement in constitutionally protected conduct—making statements to the press

and filing a civil lawsuit. Defendants deny that the rejection of his application was

causally connected to Plaintiff’s conduct. Defendants further assert that Plaintiff, as

a public employee, was speaking about a personnel decision he disagreed with and

not a matter of public concern, thus foreclosing his First Amendment claim.

         To survive dismissal of a First Amendment retaliation claim, a plaintiff must

generally show that “(1) the plaintiff engaged in protected conduct; (2) adverse

action was taken against the plaintiff that would deter a person of ordinary firmness

from continuing to engage in that conduct; and (3) there is a causal connection

between elements one and two.” King v. Zamiara, 680 F.3d 686, 694 (6th Cir.

2012).     Public employees, however, must make an additional showing to

demonstrate their speech is protected under the First Amendment. Specifically, the

Sixth Circuit has reiterated that there are long-imposed “threshold requirements that

the employee (1) must have spoken ‘as a citizen,’ and (2) must have ‘address[ed]

matters of public concern.” Weisbarth v. Geauga Park Dist., 499 F.3d 538, 542 (6th

Cir. 2007) (quoting McMurphy v. City of Flushing, 802 F.2d 191, 197 (6th Cir.

1986)). If these two elements are met, the plaintiff must also demonstrate that his


                                           7
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.438 Filed 02/17/21 Page 8 of 21




“interest in making such statements outweighs the interest of the State, as an

employer, in promoting the efficiency of the public services it performs through its

employees.” Banks v. Wolfe Cty. Bd. of Educ., 330 F.3d 888, 892 (6th Cir. 2003).

      Consequently, if an individual speaks “as an employee upon matters only of

personal interest, . . . a federal court is not the appropriate forum in which to review

the wisdom of a personnel decision taken by a public agency allegedly in reaction to

the employee’s behavior.” Connick v. Myers, 461 U.S. 138, 147 (1983). Thus,

“[u]nderlying [these] cases has been the premise that while the First Amendment

invests public employees with certain rights, it does not empower them to

‘constitutionalize the employee grievance.’” Garcetti v. Ceballos, 547 U.S. 410,

420 (2006) (quoting Connick, 461 U.S. at 154).

      As to the first threshold requirement, it is evident that Plaintiff’s filing of a

civil lawsuit and speaking to the press were not activities undertaken pursuant to his

official duties as an employee of either Renaissance or the Detroit Federation of

Teachers. Precedent cautions that an individual speaks as an employee, and not a

citizen, only when the contested speech is part of “conducting his daily professional

activities.” Garcetti, 547 U.S. at 422. Here, however, Plaintiff’s conduct was not

related to the official duties of his position as an employee of Renaissance; instead,

he felt aggrieved by Defendants’ hiring decisions and sought to rectify the situation

by filing a lawsuit and speaking to the press. Plaintiff therefore spoke as a citizen


                                           8
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.439 Filed 02/17/21 Page 9 of 21




when he engaged in the behavior in question, and not as an employee conducting

official business.

      The second threshold question concerns whether Plaintiff’s conduct addressed

a matter of public concern. This includes speech “relating to ‘any matter of political,

social, or other concern to the community.’” Banks, 330 F.3d at 893 (quoting

Connick, 461 U.S. at 146). “Whether an employee's speech addresses a matter of

public concern must be determined by the content, form, and context of a given

statement[.]” Id. Generally, however, “speech involves matters of public concern

when it involves issues about which information is needed or appropriate to enable

the members of society to make informed decisions about the operation of their

government.” Id. (internal quotations and citations omitted).

      In this case, the context of Plaintiff’s speech is critical in determining whether

it addresses a matter of public concern. The Court will discuss the filing of

Plaintiff’s lawsuit first. It is undisputed that after Plaintiff’s coaching contract had

been orally renewed for multiple years, Defendant Stroughter made the decision not

to hire Plaintiff for the 2018-2019 season. Plaintiff, believing that the coaching

position was improperly denied to him, raised his claims in a civil lawsuit. This

conduct—turning to the courts to raise allegations of wrongdoing in a hiring

decision—does not reach the level of public concern required to sustain a First

Amendment claim. In comparison, the Sixth Circuit has found that other matters,


                                           9
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.440 Filed 02/17/21 Page 10 of 21




 such as the improper payment of unqualified employees or mishandling of school

 budgets, does fall within the sphere of public concern because it “enable[s] the

 members of society to make informed decisions about the operation of their

 government.’” Banks, 330 F.3d at 893.

       The filing of Plaintiff’s lawsuit, however, presents facts more consistent with

 an internal employee grievance. The speech here “relates primarily to a matter of

 ‘limited public interest’ and does not ‘seek to bring to light actual or potential

 wrongdoing or breach of public trust,’ centering instead on matters primarily . . . ‘of

 personal interest’ to the employee.” Brown v. City of Trenton, 867 F.2d 318, 322

 (6th Cir. 1989) (quoting Jurgensen v. Fairfax Cty., 745 F.2d 868, 879 (4th Cir.

 1984)). In weighing this fact in the overall analysis, the Court is not persuaded that

 the civil lawsuit involved a matter of true public concern. Id.

       But while Plaintiff’s act of filing a civil lawsuit in this case does not

 sufficiently address a matter of public concern, Plaintiff’s statements to the press

 presents a slightly different question in the public concern inquiry. The statements

 Plaintiff made to the media include allegations of an extramarital affair and sexual

 relationships with underaged students, which Defendants characterize as unfounded

 “rumors, speculation, and innuendo.” ECF No. 16, PageID.283. Defendants go on

 to argue that, while speech concerning inappropriate sexual relationships with

 minors could be categorized as protected speech, this is not true “when it is only


                                           10
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.441 Filed 02/17/21 Page 11 of 21




 used as a self-serving tool by a [p]laintiff to seek attention to his very personal

 lawsuit.” Id. at PageID.284.

       Given the facts available, the Court finds that Plaintiff is correct in asserting

 that an individual’s purported sexual misconduct with underage students is a matter

 of public concern. Contrary to the filing of his civil lawsuit, Plaintiff’s speech to the

 media can be perceived as “seek[ing] to bring to light actual or potential wrongdoing

 or breach of public trust[,]” notwithstanding his coinciding personal motivations for

 doing so. Brown, 867 F.2d at 322. The Court thus proceeds to the remaining

 discussion in the First Amendment retaliation analysis on the sole issue of Plaintiff’s

 statements to the press. See Garcetti, 547 U.S. at 418 (explaining that if a district

 court declines to hold that certain speech was not of public concern, such as the filing

 of Plaintiff’s civil lawsuit, “the employee has no First Amendment cause of action

 based on his or her employer's reaction to the speech.”).

       When a court finds that a public employee has spoken as a citizen on a matter

 of public concern, “the possibility of a First Amendment claim arises.” Garcetti,

 547 U.S. at 418. The question then becomes “whether the relevant government

 entity had an adequate justification for treating the employee differently from any

 other member of the general public.” Id. (“A government entity has broader

 discretion to restrict speech when it acts in its role as employer, but the restrictions




                                            11
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.442 Filed 02/17/21 Page 12 of 21




 it imposes must be directed at speech that has some potential to affect the entity's

 operations.”).

       Here, again, the context of Plaintiff’s statements to the media are critical. The

 day of his termination, Plaintiff—via his attorney—contacted various governmental

 officials and the press to request a criminal investigation into Defendant White. See

 ECF No. 12, PageID.181. This happened concurrent to the conclusion of Plaintiff’s

 interview process for the 2018-2019 position and his discovery that his contract

 would not be renewed by Defendant Stroughter. Id. In fact, according to his

 Amended Complaint, Defendant Stroughter informed Plaintiff that she would be

 proceeding with a different candidate for the coaching position prior to Plaintiff’s

 discussions with the media. See id. at PageID.175, 181-182 (highlighting that the

 initial conversation between Defendant Stroughter and Plaintiff occurred on

 September 11, 2018, while Plaintiff publicly spoke to the media after September 25,

 2018).

       It is important to note, however, that the disputes around the 2018 events were

 previously litigated, and resolved via settlement, on August 14, 2019. Plaintiff’s

 claims are now narrowly directed towards the hiring process for the 2019-2020

 season, alleging that his prior speech to the media in 2018 has fueled Defendants’

 desire to deny him a coaching position now. But the facts do not support Plaintiff’s

 contentions; instead, it is clear that Defendants declined to hire him in 2018, and


                                           12
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.443 Filed 02/17/21 Page 13 of 21




 again in 2019, because Defendant Stroughter—who maintained absolute discretion

 in hiring decisions—simply decided not to proceed with Plaintiff Jordan as head

 coach. According to the Amended Complaint, her decision not to hire Plaintiff was

 explicitly communicated to him on September 11, 2018—before his engagement

 with the media. Notably, Plaintiff has not plead relevant facts to suggest that

 Defendants’ motivation for not hiring him changed from 2018 to 2019 because of

 his public conduct.

       While the subsequent Settlement Agreement allowed Plaintiff to apply for the

 position, there was never a requirement that Defendant Stroughter hire him back,

 and Defendants’ declination of Plaintiff’s application by itself does not amount to a

 viable First Amendment claim. Further, the Court is cognizant of Defendants’

 competing interest in “respect[ing] the needs of government employers attempting

 to perform their important public functions,” which is hindered by the inflammatory

 allegations about the school and its employees made by Plaintiff to the press.

 Garcetti, 547 U.S. at 420, 423. Defendants, therefore, are not required to “tolerate

 action which [they] reasonably believed would disrupt the office, undermine [their]

 authority, and destroy close working relationships[.]” Brown, 867 F.2d at 323

 (quoting Connick, 461 U.S. at 154).

       Thus, while the content of Plaintiff’s speech to the media was of some public

 concern, the Court is not persuaded that the speech derived from anything more than


                                          13
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.444 Filed 02/17/21 Page 14 of 21




 vehement disagreement over a personnel decision that was perceived to be unfair in

 both substance and form. Moreover, the Supreme Court emphasized in Connick that

 even when “the government employer's dismissal of the worker may not be fair, . . .

 ordinary dismissals from government service which violate no fixed tenure or

 applicable statute or regulation are not subject to judicial review even if the reasons

 for the dismissal are alleged to be mistaken or unreasonable.” Connick, 461 U.S. at

 146–47 (1983) (citing Board of Regents v. Roth, 408 U.S. 564 (1972)) (additional

 citations omitted). Upon consideration of the facts in this matter, the Court finds

 that Plaintiff’s conduct does not sufficiently meet the level of protected speech and

 fits more squarely into an attempt to ‘constitutionalize [an] employee grievance.’”

 Garcetti v. Ceballos, 547 at 420. As in Brown, Plaintiff’s engagement with the press

 appears motivated and “center[ed] instead on matters primarily . . . of personal

 interest to the employee[,]” including Defendants’ denial of Plaintiff’s former

 coaching job and Plaintiff’s desire to return to the position. Brown, 867 F.2d at 322.

 This is insufficient to meet the requirements for a First Amendment retaliation claim

 by a public employee. The Court will thus dismiss Plaintiff’s Count I.2



 2
    Because the Court has found that Plaintiff’s First Amendment claim is not
 substantively viable, the Court will decline to analyze whether Plaintiff was required
 to first administratively exhaust his grievance in accordance with the Detroit
 Federation of Teachers’ Collective Bargaining Agreement. Further, even if the
 Court were to conclude that exhaustion was mandatory, Plaintiff’s Count I would
 still fail on the underlying merits of his claim.
                                           14
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.445 Filed 02/17/21 Page 15 of 21




       B. Conspiracy (Count II)
       Plaintiff’s second count alleges that Defendant White conspired with the

 DPSCD Defendants to retaliate against him and “prevent Plaintiff from being

 brought back as the head varsity boys’ basketball coach.” ECF No. 18, PageID.373.

 This Court, however, has already dismissed Count I of Plaintiff’s Amended

 Complaint, which alleges retaliation in violation of the First Amendment.

       The Sixth Circuit has repeatedly held that a failure to establish an underlying

 constitutional violation will doom a conspiracy claim based on that same right. See

 Wiley v. Oberlin Police Dep't, 330 F. App'x 524, 530 (6th Cir. 2009) (holding that

 the plaintiff “cannot succeed on a conspiracy claim because there was no underlying

 constitutional violation that injured her.”); Bauss v. Plymouth Twp., 233 F. App'x

 490, 500 (6th Cir. 2007) (“Absent any constitutional deprivation, [the plaintiff]

 cannot establish a case of conspiracy against Defendants–Appellees.”). Further,

 Plaintiff has not shown that the DPSCD Defendants retaliated against him by

 declining to offer him the 2019-2020 season coaching position, nor has Plaintiff

 demonstrated that Defendant White participated in the school’s hiring decision

 beyond behaving as an applicant for the open position.

       Accordingly, Plaintiff’s claim that Defendant White conspired to violate

 Plaintiff’s First Amendment rights must fail. The Court will thus dismiss Count II

 of Plaintiff’s Amended Complaint.


                                          15
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.446 Filed 02/17/21 Page 16 of 21




       C. Procedural Due Process (Count III)
       Count III of Plaintiff’s Amended Complaint alleges that the DPSCD

 Defendants denied Plaintiff’s procedural due process rights by depriving him of the

 right to apply for the head coaching position. Plaintiff specifically alleges that the

 Settlement Agreement created “the protected property interest for Plaintiff to apply

 for the open varsity head boys’ basketball coaching position at Renaissance High

 School for the 2019-2020 school year.” ECF No. 20, PageID.402. Defendants

 dispute Plaintiff’s characterization of the Settlement Agreement as creating a

 protected property interest in applying for the position. Defendants further argue

 that, because the hiring decision is ultimately discretionary, Plaintiff cannot maintain

 a procedural due process claim.

       Procedural due process “imposes constraints on governmental decisions

 which deprive individuals of ‘liberty’ or ‘property’ interests within the meaning of

 the Due Process Clause of the Fifth or Fourteenth Amendment.” Kaminski v.

 Coulter, 865 F.3d 339, 347 (6th Cir. 2017) (quoting Mathews v. Eldridge, 424 U.S.

 319, 332 (1976)). A property interest may “be created by a state statute, a formal

 contract, or a contract implied from the circumstances,” which can include a

 collective bargaining agreement or a settlement agreement in a pending lawsuit.

 Singfield v. Akron Metro. Hous. Auth., 389 F.3d 555, 565 (6th Cir. 2004); Jefferson

 v. Jefferson Cty. Pub. Sch. Sys., 360 F.3d 583, 587 (6th Cir. 2004). The Sixth Circuit


                                           16
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.447 Filed 02/17/21 Page 17 of 21




 emphasizes, however, that “[n]o constitutional entitlement to procedural due process

 can logically arise when the decision-maker's power is wholly discretionary.”

 McClain v. NorthWest Cmty. Corr. Ctr. Judicial Corr. Bd., 440 F.3d 320, 330 (6th

 Cir. 2006).

       Here, Plaintiff does not have a protected property interest created by the

 Settlement Agreement.       The explicit language contained in the Settlement

 Agreement states:

       4. Jordan’s Ability To Apply For Coaching Assignment With DPSCD.
       DPSCD agrees, as it has at all times relevant to the matters subject to the
       Lawsuits and Arbitration, that Venias Jordan, Jr. may apply for a coaching
       assignment with DPSCD (“Ability To Apply For Coaching Assignment”).

 ECF No. 16-5, PageID.348. First, it is important to note that Defendants state, and

 Plaintiff explicitly confirms, that Plaintiff “formally applied in writing for the head

 varsity boys’ basketball coaching position at Renaissance High School for the 2019-

 2020 school year.” ECF No. 12, PageID.201. Under the plain language of the

 Settlement Agreement, Defendants were required only to allow him to apply;

 contrary to his arguments, Plaintiff was not expressly guaranteed the right to be

 considered, interviewed, or offered the coaching position. Thus, Plaintiff has not

 demonstrated that he has “a legitimate claim of entitlement” to return to his former

 position, and his unilateral expectation of the job is insufficient to state his due

 process claim. Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972)

 (“To have a property interest in a benefit, a person clearly must have more than an

                                           17
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.448 Filed 02/17/21 Page 18 of 21




 abstract need or desire for it.”). Any additional disputes about the significance of

 the word “apply” within the Settlement Agreement entails a question of contractual,

 not constitutional, interpretation in this matter.

       Further, Plaintiff emphasizes that his lawsuit “does not seek to vindicate any

 rights afforded [to] him under the Detroit Federation of Teacher[s’] collective

 bargaining agreement.” ECF No. 12, PageID.204.           The Collective Bargaining

 Agreement, however, specifies that “[a]ll coaches, assistant coaches, and other

 coaching personnel must be approved annually by the high school principal[.]” ECF

 No.16-4, PageID.345. In other words, Defendant Stroughter, in her capacity as

 principal of Renaissance, has absolute discretion to approve all coaching personnel

 determinations.

       This is in contrast to a Sixth Circuit case cited by Plaintiff, which states that

 the plaintiff’s collective bargaining agreement “explicitly agreed to discharge its

 employees only for just cause.” Singfield, 389 F.3d at 566 (“This agreement vests in

 [plaintiff] the necessary property interest in continued employment.”). Unlike the

 plaintiff in Singfield, Plaintiff’s application for the 2019-2020 season was subject to

 the wholly discretionary power of Defendant Stroughter as detailed in the Collective

 Bargaining Agreement. See id.; see also McClain, 440 F.3d at 330. Consequently,

 Plaintiff has failed to state a viable procedural due process claim because he cannot

 demonstrate that he has a protected property interest stemming from the Settlement


                                            18
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.449 Filed 02/17/21 Page 19 of 21




 Agreement and his application process. The Court will accordingly dismiss Count

 III of Plaintiff’s Amended Complaint.

       D. Tortious Interference Claims (Count IV & V)
       Finally, Plaintiff’s Amended Complaint includes two state claims: (1) tortious

 interference with a business expectancy (Count IV) and (2) tortious interference with

 a contractual relationship (Count V). See ECF No. 12. The Court declines

 supplemental jurisdiction over these remaining claims against Defendants pursuant

 to 28 U.S.C. § 1367(c)(3) and accordingly dismisses these claims without prejudice.

       “A district court has broad discretion in deciding whether to exercise

 supplemental jurisdiction over state law claims.” Musson Theatrical, Inc. v. Federal

 Exp. Corp., 89 F.3d 1244, 1254 (6th Cir. 1995) (internal citation omitted); see also

 City of Chicago v. Int’l Coll. Of Surgeons, 522 U.S. 156, 173 (1997) (explaining that

 under the supplemental jurisdiction statute, federal courts decide whether to exercise

 supplemental jurisdiction “at every stage of the litigation”). If the federal claims are

 dismissed before trial, even though the claims are not insubstantial in a jurisdictional

 sense, the state claims should be dismissed as well. United Mine Workers v. Gibbs,

 383 U.S. 715, 726 (1966). The Sixth Circuit has determined that when all federal

 claims are dismissed before trial, the “balance of considerations” typically points to

 dismissing the state law claims or remanding them to state court. See id.; Musson

 Theatrical, 89 F.3d at 1254–55; Perry v. Se. Boll Weevil Eradication Found., 154 F.


                                           19
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.450 Filed 02/17/21 Page 20 of 21




 App’x. 467, 478 (6th Cir. 2005) (noting that dismissal is the “clear rule of this

 circuit”) (internal citations omitted).

       “In determining whether to exercise supplemental jurisdiction, federal courts

 balance the values of judicial economy, convenience to parties, fairness, and comity

 to state courts.” Packard v. Farmers Ins. Co. of Columbus Inc., 423 F. App’x 580,

 584 (6th Cir. 2011) (internal citations omitted). Here, the relevant factors weigh in

 favor of dismissing Plaintiff’s remaining state claims. Pursuant to the Court’s

 findings as to Plaintiff’s retaliation, conspiracy, and procedural due process claims,

 no federal subject-matter jurisdiction remains. The state court is well-equipped to

 try the remaining state law claims.

       Accordingly, after balancing the interests, the Court declines supplemental

 jurisdiction over Counts IV and V and will dismiss these remaining claims without

 prejudice. Defendant’s Motion as it relates to Counts IV and V will thus be denied

 without prejudice.

                                    IV. CONCLUSION

       For the reasons discussed herein, the Court GRANTS IN PART AND

 DENIES WITHOUT PREJUDICE IN PART Defendant White’s Motion to

 Dismiss [#15] and GRANTS the DPSCD Defendants’ Motion to Dismiss [#16].

 Count IV and V of Plaintiff’s Amended Complaint are DISMISSED WITHOUT

 PREJUDICE. Because this Order dismisses Plaintiff’s case in its entirety, the Court


                                           20
Case 2:20-cv-12126-GAD-RSW ECF No. 26, PageID.451 Filed 02/17/21 Page 21 of 21




 finds that Defendant White’s Motion for a Protective Order [#9] and Plaintiff’s

 Emergency Motion for Extension of Time to File a Response [#23] are MOOT.

       IT IS SO ORDERED.



                                     s/Gershwin A. Drain_________________
                                     GERSHWIN A. DRAIN
                                     UNITED STATES DISTRICT JUDGE

 Dated: February 17, 2021



                            CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             February 17, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        21
